PER CURIAM.
J. John Hassett is substituted as attorney for the plaintiff in this action, upon plaintiff’s giving to Reynolds, Stanch-field & Collin a bond, with sufficient surety, in the penal sum of $1,000, conditioned for the payment to said Reynolds, Stanchfield & Collin of such sum as shall be found due to Reynolds, Stanchfield & Collin from said Strait for legal services, and for which they have a lien upon the papers in their hands. Said sum so due as aforesaid shall be determined by Hon. Samuel Edwards, who is hereby appointed a referee for such purpose. Said bond shall be approved by the Chemung county judge upon two days’ notice to Reynolds, Stanchfield & Collin, and upon said approval the said Reynolds, Stanchfield & Collin shall deliver to said Hassett all papers in said case.